Citation Nr: 1230448	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea syndrome.

2.  Entitlement to service connection for a heart valve disorder.

3.  Entitlement to service connection for Hashimoto's thyroiditis with papillary carcinoma, claimed as due to exposure to radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION


The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, acting on behalf of the RO in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds the claim for service connection for thyroid disorder must be remanded for further development as required by 38 C.F.R. § 3.311 (2011).  The claims for service connection for heart valve disability and sleep apnea syndrome also require further development before they can be adjudicated.

Service treatment records show the Veteran had a Grade II-III heart murmur during service.  Post-service treatment records from Pratt Medical Center include an echocardiogram (EKG) in February 1993 that noted an impression of mild left ventricular (LV) hypertrophy with mitral valve prolapse and a September 2008 treatment note showing a Grade II systolic ejection murmur.  As the Veteran has shown symptoms during service and similar symptoms post-service, he should be afforded an examination to determine whether he has a current disability that was incurred in service.  

Service treatment records also show the Veteran was treated in September 1970 for a deviated septum, and in January 1971 he had a septoplasty with submucous resection of the inferior turbinates.  The Veteran asserts his currently diagnosed obstructive sleep apnea is related to the septoplasty during service.  As the Veteran has shown surgery during service and a current disorder that may be related to such surgery, he should be afforded an examination.

Finally, in regard to thyroid disorder, the Veteran is shown to have had a radiogenic disease (thyroid cancer) during the course of the appeal, although he currently appears to be cancer-free.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

The Veteran did not participate in a radiation risk activity as defined by 38 C.F.R. § 3.309(d)(3).  However, he is shown by service personnel records to have been assigned to an Army Nike-Hercules battery during the period August 1968 to April 1970, during which he asserts he routinely handled nuclear warheads for that weapons system.  When, as here, it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any presumptive period under 38 C.F.R. § 3.307 and § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation dose or doses.  See 38 C.F.R. § 3.311(a).  This dose estimate has not been accomplished.

On two occasions the RO sent requests to the Defense Treat Reduction Agency (DTRA) for documentation regarding the Veteran's participation in a radiation risk activity, and on both occasions DTRA responded that the agency does not provide dose estimates other than atmospheric tests.  DTRA suggested that the RO submit a request to the United States Army Proponency Agency for Preventative Medicine, which is responsible for maintaining occupational dosimetry readings for Army personnel.  The RO thereupon sent two requests to the Proponency Agency for Preventative Medicine, which responded that the RO should resubmit the claim as either a request for DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) or a request that the agency accomplish a dose reconstruction as indicated in 38 C.F.R. § 3.311.  Because the RO did not resubmit a request on either basis, the development required by 38 C.F.R. § 3.311 had not been completed.

In that regard, the Veteran reported to Dr. Reshma Parab, a private endocrinologist, that he had not been issued a radiation exposure badge during service.  Accordingly, a request for DD Form 1141 would be fruitless, and the appropriate step at this point is to submit a request to the Proponency Agency for Preventative Medicine for a dose reconstruction.   Such a reconstruction requires a fully completed Radiation Exposure Questionnaire that could help to identify duties with or around radiation sources.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran a Radiation Exposure Questionnaire and provide him an adequate period to complete and return the document.

Thereafter, the RO/AMC should submit the completed Radiation Exposure Questionnaire to the United States Army Proponency Office for Preventive Medicine, together with a copy of the Veteran's service personnel record, with a request to that agency to provide a dose reconstruction.

If the United States Army Proponency Office for Preventive Medicine responds that the Veteran is not shown to have been exposed to ionizing radiation during service, the RO/AMC should readjudicate the issue.  It the agency provides a dose estimate, the RO/AMC should complete any additional steps required by 38 C.F.R. § 3.311, to include referral for medical opinion if warranted, to determine whether such radiation exposure was the proximate cause of the Veteran's thyroid disorder, to include thyroid cancer.

2.  The Veteran should also be afforded an examination by an examiner qualified to provide etiology of any current heart valve disorder and sleep apnea disorder.

The claims folder should be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner(s) should opine with respect to any currently present heart valve disorder and sleep apnea disorder as to whether it is at least as likely as not that such disorder is etiologically related to or had its onset in service.

In specific regard to sleep apnea disorder, the examiner should note the Veteran's contention that such disorder is related to the in-service septoplasty.  In specific regard to heart valve disorder, the examiner should note the Veteran's contention that such disorder is related to chronic respiratory infections during service and/or to over-exertion during service, as well as the Veteran's in-service heart murmur.

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  The RO should also undertake any other development it determines to be warranted.
 
4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


